                Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 1 of 7




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5        Assistant United States Attorneys
 6        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-7200
          Fax: (415) 436-7234
 8        Email: Kyle.Waldinger@usdoj.gov
                  Nicholas.Walsh@usdoj.gov
 9
   Attorneys for the United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      ) CASE NO. 3:20-CR-00266 JST
                                                    )
15           Plaintiff,                             ) STIPULATED [PROPOSED] PROTECTIVE
                                                    ) ORDER
16      v.                                          )
                                                    )
17   MICHAEL BRENT ROTHENBERG,                      )
          a/k/a MIKE ROTHENBERG,                    )
18                                                  )
             Defendant.                             )
19                                                  )
20

21           WHEREAS during the course of discovery in the above-captioned criminal case, the United
22 States may produce certain documents and other items containing information that might be claimed by

23 the third party Rothenberg Ventures Management Company (“RVMC”) to be protected by the attorney-

24 client privilege or the attorney work product doctrine;

25           WHEREAS these documents and other items consist of materials from the computer systems of
26 RVMC that were originally provided to the Securities and Exchange Commission (“SEC”) in or about

27 2016 and as to which RVMC has not conducted a review to determine if any of those materials are

28 protected by the attorney-client privilege or the attorney work product doctrine (“RVMC Materials”);

     STIPULATED [PROPOSED] PROTECTIVE ORDER
     3:20-CR-00266 JST
                 Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 2 of 7




 1          WHEREAS electronic copies of the RVMC Materials are now in the possession of the U.S.

 2 Attorney’s Office, which intends to produce the RVMC Materials in discovery to Defendant Michael

 3 Rothenberg upon entry of an appropriate protective order; and,

 4          WHEREAS the United States and Defendant Rothenberg deem it appropriate for the purpose of

 5 completing discovery production and to provide for the protection of such documents and other items:

 6 (1) without agreeing between them that any documents and other items are in fact protected by the

 7 attorney-client privilege or the attorney work product doctrine; (2) with the further understanding that

 8 nothing in this Stipulated Protective Order creates any presumption regarding whether the specific

 9 information is in fact protected by the attorney-client privilege or the attorney work product doctrine;

10 (3) preserving both party’s rights to challenge any such designation at a later time; and, lastly,

11 (4) preserving RVMC’s rights to assert attorney-client privilege and attorney work product protections

12 over the documents and other items.

13          IT IS HEREBY STIPULATED AND AGREED by and between the United States and

14 Defendant Rothenberg and his counsel that the following definitions and procedures will govern the

15 handling and use of certain documents and other items to be produced by the United States, while

16 reserving the question of how those documents and other items should be handled at trial, and during

17 pre-or post-trial hearings and motions practice, for a future time:

18          1.      Definitions:

19                  a.      “RVMC Materials” shall mean the documents and other items from the computer

20                          systems of RVMC originally provided to the SEC in or about 2016 and which

21                          RVMC has not conducted a review to determine if any of those materials are

22                          protected by the attorney-client privilege or the attorney work product doctrine.

23                          When producing the RVMC Materials in discovery, the United States will inform

24                          counsel for the defense that the RVMC Materials are being produced and that

25                          they are subject to this Stipulated Protective Order.

26                  b.      “Attorney” shall mean any of the following individuals and any individual

27                          employed by the following law firms or law offices:

28                                 i.      Bret Bechis;

     STIPULATED [PROPOSED] PROTECTIVE ORDER                2
     3:20-CR-00266 JST
             Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 3 of 7




 1                            ii.     Neil Devani;

 2                            iii.    J.R. Eppler;

 3                            iv.     Miranda Kane;

 4                            v.      William Kimball;

 5                            vi.     Robert Lott;

 6                            vii.    Martin Mayo;

 7                            viii.   David Presser;

 8                            ix.     Geoff Rapoport;

 9                            x.      Cooley LLP (f/k/a Cooley Godward LLP);

10                            xi.     Kane + Kimball LLP;

11                            xii.    Orrick Herrington & Sutcliffe LLP (a/k/a Orrick);

12                            xiii.   Wilson Sonsini Goodrich & Rosati PC;

13                            xiv.    Manatt, Phelps & Phillips LLP;

14                            xv.     Kasra S. Torabi;

15                            xvi.    InHouse Co. Law Firm;

16                            xvii.   Liz Oliner;

17                            xviii. Justin Allamano;

18                            xix.    Neal, Gerber & Eisenberg LLP

19                            xx.     Marc Fagel;

20                            xxi.    Gibson, Dunn & Crutcher LLP;

21                            xxii.   Oliner Law; and,

22                            xxiii. David Herzog.

23               c.    “Potentially Privileged/Protected Material” shall mean any documents or other

24                     items within the RVMC Materials that meet any of the following criteria:

25                            i.      correspondence in which any Attorney is the sender, direct

26                                    recipient, or copied recipient.

27                            ii.     any document bearing the letterhead of an Attorney;

28                            iii.    any other document or correspondence, such as a legal

     STIPULATED [PROPOSED] PROTECTIVE ORDER            3
     3:20-CR-00266 JST
                 Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 4 of 7




 1                                         memoranda, that contains an Attorney’s legal analysis, mental

 2                                         impressions, or legal advice; and,

 3                                 iv.     any document or correspondence quoting, relating, or discussing

 4                                         communications made to, or received from, an Attorney.

 5                  d.     The protections conferred by this Stipulated Protective Order cover not only

 6                         Potentially Privileged/Protected Material (as defined above) but also include:

 7                                 i.      any information copied or extracted from Potentially

 8                                         Privileged/Protected Material;

 9                                 ii.     all copies, excerpts, summaries, or compilations of Potentially

10                                         Privileged/Protected Material; and

11                                 iii.    any case filings (including exhibits), trial or hearing exhibits,

12                                         testimony, conversations, or presentations by the parties and their

13                                         counsel that might reveal Potentially Privileged/Protected Material.

14                  e.     If certain documents and other items that do not meet this Stipulated Protective

15                         Order’s definition of Potentially Privileged/Protected Material are nevertheless

16                         discovered by RVMC to exist within the RVMC Materials and deemed by RVMC

17                         to constitute materials protected by the attorney-client privilege and/or the

18                         attorney work product doctrine, RVMC’s right to secure protection under this

19                         Stipulated Protective Order for such material is not waived. Upon timely

20                         notification by RVMC, the parties must make reasonable efforts to assure that

21                         such materials are treated in accordance with the provisions of this Stipulated

22                         Protective Order.

23          2.      Subject to the limitations described in this Stipulated Protective Order, both parties may

24 review and use the RMVC Materials in the investigation and litigation of this case. Both parties may

25 use any documents that are not Potentially Privileged/Protected Material in the ordinary course, and

26 subject to whatever evidentiary objections the opposing party may raise. Use of Potentially

27 Privileged/Protected Material is subject to the limitations described below.

28          3.      Potentially Privileged/Protected Material shall be retained by counsel for the United

     STIPULATED [PROPOSED] PROTECTIVE ORDER               4
     3:20-CR-00266 JST
                 Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 5 of 7




 1 States in the above-captioned case and furnished, at this time, to no one other than the lawyers, special

 2 agents, and the staff supporting those individuals in the above-captioned case, such as interpreters,

 3 investigators, accountants, analysts, paralegal assistants, and secretarial, stenographic, and clerical

 4 employees who are working on this case under the direction of counsel for the United States and to

 5 whom it is necessary that the materials be disclosed for purposes of the investigation and prosecution of

 6 this case. Counsel for the United States and special agents may further show documents to any

 7 custodian, creator, sender, recipient, or addressee listed on the face of such documents but shall not

 8 leave any such Potentially Privileged/Protected Material with the custodian, creator, sender, recipient, or

 9 addressee.

10          4.      Potentially Privileged/Protected Material shall be retained by the defendant’s counsel in

11 the above-captioned case and furnished, at this time, to no one other than the defendant’s counsel in the

12 above-captioned case, Defendant Rothenberg, the staff supporting the defendant’s counsel in the above-

13 captioned case such as interpreters, investigators, accountants, analysts, paralegal assistants, and

14 secretarial, stenographic, and clerical employees who are working on this case under the direction of the

15 defendant’s counsel and to whom it is necessary that the materials be disclosed for purposes of the

16 defense of this case. The defendant’s counsel may further show documents to any custodian, creator,

17 sender, recipient, or addressee listed on the face of such documents but shall not leave any such

18 Potentially Privileged/Protected Material with the custodian, creator, sender, recipient, or addressee.
19          5.      Should the United States or Defendant Rothenberg dispute that any Potentially

20 Privileged/Protected Materials are in fact protected by the attorney-client privilege or the attorney work

21 product doctrine, the relevant counsel shall notify the other party and also shall notify RVMC in writing

22 at all of the following email addresses and telephone numbers:

23                  J.R. Eppler
                    Rothenberg Ventures
24                  jr@rothenberg.vc
                    415-574-0775
25
                    Jahan P. Raissi
26                  Shartsis Friese LLP
                    jraissi@sf.law.com
27                  (415) 773-7219

28          6.      Within fourteen business days from receiving the notice, RVMC shall respond to the

     STIPULATED [PROPOSED] PROTECTIVE ORDER               5
     3:20-CR-00266 JST
                 Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 6 of 7




 1 notice in writing and, thereafter, the relevant party and RVMC shall meet and confer with respect to

 2 whether certain Potentially Privileged/Protected Materials are in fact protected by the attorney-client

 3 privilege or attorney work product doctrine. If, after this exchange of correspondence and after meeting

 4 and conferring, the relevant party and RVMC cannot resolve their dispute, one or both may apply to the

 5 Court to do so. The burden shall be on RVMC to demonstrate that the material at issue is in fact

 6 protected by the attorney-client privilege or the attorney work product doctrine. During the pendency of

 7 the dispute and any court resolution thereof, including an appeal of the Court’s decision on such motion,

 8 the Potentially Privileged/Protected Materials shall be deemed properly designated and shall be covered

 9 by the provisions of this Stipulated Protective Order.

10          7.      All motions and pleadings that contain any Potentially Privileged/Protected Material and

11 that are filed with the Court shall be filed and kept under seal until further order of the Court.

12 Potentially Privileged/Protected Material filed under seal shall be filed with the Clerk of the Court in

13 sealed envelopes prominently marked with the caption of this case and the notation:

14                                          FILED UNDER SEAL
                                         Contains Confidential Material
15                                To Be Opened Only As Directed By The Court

16          8.      The recipient of any Potentially Privileged/Protected Material that is provided under this

17 Stipulated Protective Order shall keep such information in a manner reasonably intended to preserve and

18 maintain the confidentiality of the information and shall not disclose such information to any individuals
19 except as authorized by this Stipulated Protective Order.

20          9.      Nothing herein shall prevent the parties from using Potentially Privileged/Protected

21 Material or from referring to, quoting, or reciting from any information contained in such Potentially

22 Privileged/Protected Material in connection with pleadings or motions filed in this case, provided that

23 such materials be filed under seal and/or submitted to the Court for in camera inspection.

24          10.     The use of Potentially Privileged/Protected Material at trial or pre- or post-trial hearings

25 will be resolved at or before the time of the trial or hearing. Both parties agree that each shall give

26 notice to RVMC, at the contact information disclosed above, regarding the potential use of Potentially

27 Privileged/Protected Material at trial or pre- or post-trial hearings.

28          11.     The parties understand that this Stipulated Protective Order is primarily intended to

     STIPULATED [PROPOSED] PROTECTIVE ORDER                6
     3:20-CR-00266 JST
               Case 3:20-cr-00266-JST Document 43 Filed 04/13/21 Page 7 of 7




 1 facilitate discovery. Accordingly, the parties’ agreement to this Stipulated Protective Order does not

 2 constitute a waiver on either party’s part to challenge the designation of any materials as privileged or

 3 protected or a concession by either party that any of the RVMC Materials are in fact protected by the

 4 attorney-client privilege or the attorney work product doctrine.

 5          12.    Nothing in this Stipulated Protective Order shall preclude the parties from applying to the

 6 Court for further relief or modification.

 7          13.    Undersigned counsel for the government certifies that he has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9          SO STIPULATED.

10 DATED: April 13, 2021                                 STEPHANIE HINDS
                                                         Acting United States Attorney
11
                                                         Kyle F. Waldinger
12
                                                         KYLE F. WALDINGER
13                                                       NICHOLAS J. WALSH
                                                         Assistant United States Attorneys
14

15 DATED: April 13, 2021                                         /s/
16                                                       HANNI FAKHOURY
                                                         Attorney for Defendant Michael Rothenberg
17

18
19          IT IS SO ORDERED.
20 DATED:

21                                                       THE HONORABLE JON S. TIGAR
                                                         United States District Judge
22

23

24

25

26

27

28

     STIPULATED [PROPOSED] PROTECTIVE ORDER              7
     3:20-CR-00266 JST
